Citation Nr: 0305077	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  98-20 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for dermatofibrosarcoma 
protuberans (DFSP) of the chest.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active military service from March 1965 to 
May 1968.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.

The veteran's claim for service connection for DFSP 
originally was based on exposure to radiation.  In November 
2001, the veteran expanded his claim to include service 
connection for DFSP based on exposure to Agent Orange.  In an 
August 2002 rating decision, the RO denied this aspect of the 
claim.  The veteran is simply seeking service connection for 
the same disability under different theories of entitlement, 
i.e., on a direct basis, secondary to radiation exposure and 
most recently secondary to Agent Orange exposure.  Therefore, 
this aspect of the claim is considered as contained in the 
issue on appeal.  See Ashford v. Brown, 10 Vet. App. 120, 123 
(1997) (citing McGraw v. Brown, 7 Vet. App. 138, 142 (1994) 
that prior RO denial of service connection for nerve 
paralysis was part and parcel of the multiple sclerosis claim 
because the appellant's application and the RO's disposition 
involved the same condition); (citing Ephraim v. Brown, 82 
F.3d 399, 402 (Fed.Cir. 1996) (holding "a claim based on the 
diagnosis of a new mental disorder ... states a new claim, 
for the purpose of the jurisdictional requirement, when the 
new disorder had not been diagnosed and considered at the 
time of the prior notice of disagreement").  


REMAND

The Board remanded this claim to the RO in February 2001 for 
additional development of the evidence.  

In pertinent part, the veteran claims that DFSP of the chest 
developed as a result of his exposure to ionizing radiation 
during a temporary duty assignment to Cocos Island, near 
Guam, in 1966 and aboard the USS HANCOCK (CVA-19).  To 
support his claim, the veteran supplemented the record with 
an extensive amount of documentary evidence including 
environmental studies of Cocos Island, decontamination 
procedures performed in the area after atmospheric nuclear 
tests conducted many years earlier and fallout patterns that 
affected the area.  

The Board noted that the Navy Department and the National 
Archives and Records Administration (NARA) has advised the RO 
of available records regarding the USS HANCOCK (CVA-19) 
during the period applicable to the veteran's service and 
late in 1997 of the authorization to obtain a review of the 
records.  The Board requested the RO to follow-up on the 
October 1997 correspondence from the NARA that advised of the 
location of additional records regarding the USS HANCOCK 
(CVA-19).  

Although not contained in the claims folder, it appears the 
RO contacted the NARA by letter dated April 18, 2002 and 
requested available records regarding the USS HANCOCK (CVA-
19) during the period applicable to the veteran's service.  
The NARA responded by letter dated in May 2002.  The NARA 
stated that the requested records had been transferred from 
the Federal Records Center to the National Archives.  The 
representative of the NARA stated that he did not have an 
opportunity to review these records prior to transfer to 
determine whether they contained any relevant information.  
He also stated that these records were open to the public and 
no special permission was required to examine them.  It does 
not appear that an attempt has been made to obtain copies of 
these records.  

The Board also requested that the RO complete the 
requirements regarding the preparation of a dose assessment 
by VA under section 3.311(a)(2)(iii), based on 
any information contained in the referenced records for the 
USS HANCOCK (CVA-19).  Section 3.311(a)(1) of title 38 of the 
Code of Federal Regulations states that (1) in all cases in 
which it is established that a radiogenic disease first 
became manifest after service and after any applicable 
presumptive period, and (2) it is contended that the disease 
resulted from exposure to ionizing radiation in service, an 
estimate will be made as to the size and nature of the 
radiation dose or doses. The veteran's DFSP is now included 
as a radiogenic disease under section 3.311(b)(2).

The development actions must comply with the holding in Earle 
v. Brown, 6 Vet. App. 558 (1994).  The RO has the 
responsibility to obtain information that could assist in the 
preparation of a dose estimate for the veteran.  Thereafter, 
all information which could relate to the amount of any 
radiation exposure the veteran may have received should be 
submitted to the Under Secretary for Health for the 
preparation of a dose assessment in accordance with section 
3.311(a)(2)(iii).  Then, further development set forth under 
§ 3.311(c) should be completed.  The circumstances of the 
veteran's claimed exposure are such that complete exposure 
information might not be found solely in a DD Form 1141.

38 C.F.R. § 3.311(a)(2)(iii) clearly directs the steps to be 
completed in the dose assessment development phase in a claim 
such as the veteran's.  The regulation clearly directs that 
all records obtained will be forwarded to the Under Secretary 
for Health for preparation of a dose estimate, to the extent 
feasible, based on available methodologies.  This is not 
discretionary and the claim must be referred to the Under 
Secretary for Health as provided in the regulation.  The 
Board is bound by the regulations.  38 C.F.R. § 19.5.

VA may rely upon dose data provided by the Department of 
Defense in cases brought under sections 3.311(a)(2)(i) or 
(a)(2)(ii).  The responsibility for dose estimate preparation 
by VA in claims brought under section 3.311(a)(2)(iii) is 
clear from the regulation and must be based upon all 
available information.  This would include any information 
contained in the referenced records for the USS HANCOCK (CVA-
19).

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Accordingly, in light of the development required under 38 
C.F.R. § 3.311 and mandated by the VCAA of 2000, this case is 
REMANDED for the following:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should follow-up for records 
regarding the USS HANCOCK (CVA-19) 
through the procedure recommended in the 
May 2002 letter from the NARA.  The RO 
should request copies of records 
maintained regarding potential 
occupational exposure to ionizing 
radiation for the veteran.  All attempts 
to obtain such records through official 
channels should be documented in the 
claims folder.  Such development shall 
continue until it is reasonably certain 
that no additional records are available 
or that they do not exist.  

3.  The RO, as provided in 38 C.F.R. § 
3.311(a)(2)(iii), should insure that all 
likely sources that may contain 
information of the veteran's claimed 
exposure to radiation have been 
contacted.  If the RO determines that 
such development has been accomplished, 
the records which have been obtained, 
including any available information 
regarding effects of decontamination 
activities conducted in the Guam/Cocos 
Island area from official sources or 
sources identified by the veteran, and 
the records, information and the 
veteran's statements concerning his 
locations and activities, should be 
referred to the Under Secretary for 
Health for the preparation of a dose 
estimate, which may include a 
determination of no exposure.  If it is 
determined that the veteran was exposed 
to ionizing radiation, as claimed, the 
issue should be further developed under 
38 C.F.R. § 3.311(c) as provided under § 
3.311(b)(i). 

In the review of the claim under 38 
C.F.R. § 3.311(c) (ii), any opinion from 
the VA Under Secretary for Benefits, or 
designee of the VA Under Secretary for 
Benefits, of no reasonable possibility 
that DFSP was caused by in-service 
exposure, if so concluded, must be 
thoroughly explained and provide adequate 
rationale for any conclusion or 
conclusions reached.  In accordance with 
the guidance in Stone v. Gober, 14 Vet. 
App. 116 (2000), such an opinion need not 
explicitly discuss each of the 38 C.F.R. 
§ 3.311(e) factors but it must be more 
than a cursory explanation and a mere 
restatement of any opinion obtained from 
the office of the VA Under Secretary for 
Health.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for DFSP of the chest.  
The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be provided.  Thereafter, the case should be 
returned to the Board for appellate review, if in order.  The 
purpose of this REMAND is to ensure compliance with the 
requirements of due process.  No action is required of the 
appellant unless he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



	                     
______________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



